ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-7937
JAIME RODRIGUEZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                  (CR-92-36, CA-99-477-3-MU)

                      Submitted: June 7, 2002

                      Decided: June 25, 2002

         Opinion on Rehearing Filed: November 18, 2002

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Jaime Rodriguez, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.
2                     UNITED STATES v. RODRIGUEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In July 1992, Jaime Rodriguez was indicted for conspiracy to pos-
sess with intent to distribute cocaine, in violation of 21 U.S.C.
§§ 841(a)(1), 846 (2000). Rodriguez pled not guilty and proceeded to
trial. The jury found Rodriguez guilty of conspiracy to possess
cocaine powder with the intent to distribute. The district court sen-
tenced Rodriguez to 262 months imprisonment and five years super-
vised release.

   Rodriguez appealed his conviction and sentence to this court. He
contended that the district court erred when it admitted evidence of
his prior bad acts and deprived him of his right to a speedy trial; in
addition, Rodriguez claimed that the evidence was insufficient to sup-
port his conviction. In an unpublished opinion, we rejected all of
Rodriguez’s arguments and affirmed his conviction and sentence.
United States v. Rodriguez, 1998 WL 390947, No. 95-5584 (4th Cir.
June 29, 1998) (unpublished).

   In November 1999, Rodriguez moved to vacate his sentence pursu-
ant to 28 U.S.C. § 2255 (2000). He reiterated the issues raised in his
direct appeal, adding ineffective assistance of counsel and perjury to
his list of claims. The district court denied this motion without a hear-
ing. In his application for a certificate of appealability, Rodriguez nar-
rowed his claims to the following: (1) his conviction was based upon
a defective indictment; (2) he received ineffective assistance of coun-
sel; (3) the district court erred when it found that, even if defense
counsel’s performance fell below an objective standard of reasonable-
ness, there was no prejudice; and (4) his conviction was based on per-
jured testimony, and the district court failed to address this claim.

   In an opinion issued on June 25, 2002, we considered the merits
of Rodriguez’s claims. We determined that those claims did not merit
                     UNITED STATES v. RODRIGUEZ                       3
relief and accordingly denied a certificate of appealability and dis-
missed Rodriguez’s appeal. Rodriguez petitioned for panel and en
banc rehearing, asserting that we incorrectly analyzed the underlying
merits of his claims rather than determining whether he was entitled
to the requested certificate of appealability. Upon consideration of his
petition, we grant panel rehearing. As no active member of the Court
has voted to grant en banc rehearing, it is denied.

   To be entitled to a certificate of appealability, Rodriguez must
make "a substantial showing of the denial of a constitutional right."
28 U.S.C. § 2253(c)(2) (2000). "Where a district court has rejected
the constitutional claims on the merits, the showing required to satisfy
§ 2253(c) is straightforward: The petitioner must demonstrate that
reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong." Slack v. McDaniel, 529
U.S. 473, 484 (2000).

   Upon examination of Rodriguez’s application, we conclude that
Rodriguez has failed to demonstrate that reasonable jurists would find
the district court’s assessment of his constitutional claims debatable
or wrong. Accordingly, we deny a certificate of appealability and dis-
miss the appeal. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           DISMISSED